DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 08/16/2021

	Claim(s) 1-9, 11-18, and 21 are pending.
	Claim(s) 1, 5, 6, 9, 11, 12, 16, 17, and 21 have been amended.
Claim(s) 10, 19, and 20 have been cancelled.
The objections to Claim(s) 5, 11, 16, and 21 have been withdrawn in view of the amendments received 08/16/2021.
Proposed amendments are okay to be enter.



Response to Arguments
Received 08/16/2021

Under the AFCP 2.0

Under the guidelines according AFCP 2.0, additional prior art has been discovered.  Prior art of note: 
Mahowald et al. (US Patent No. 8860653 B2);
Chiu et al. (US Patent No. 7724949 B2); and
Herf et al. (US PGPUB No. 10255880 B1).



Regarding independent claim(s) 1 and 12:

Applicant’s arguments (Remarks, Page 9: ¶ 2-3), filed 08/16/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Wu (US PGPUB No. 10019925 B2) fails to disclose “… to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source 


Regarding dependent claim(s) 3 and 14:

Applicant’s arguments (Remarks Page 9: ¶ 4-5), filed 08/16/2021, with respect to the rejection(s) of claim(s) 3 and 14 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 12 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Regarding dependent claim(s) 5 and 16:

Applicant’s arguments (Remarks Page 9: ¶ 6-7), filed 08/16/2021, with respect to the rejection(s) of claim(s) 5 and 16 under 35 U.S.C § 103 have been fully considered 


Regarding dependent claim(s) 8 and 18:

Applicant’s arguments (Remarks Page 10: ¶ 1-2), filed 08/16/2021, with respect to the rejection(s) of claim(s) 8 and 18 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 12 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 


Also see PTO-2323.
Also refer to the PTO-413B. 




EXAMINER’S AMENDMENT

Claims 1-9, 11-18, and 21 are allowed.
	Claims 1 and 12 are amended.
	

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Jialin Zhong on August 30, 2021.

Amended claims 1 and 12 are as follows:


AMENDMENTS TO THE CLAIMS:


1. (Currently Amended) A system, comprising:
a light source that is deficient of a first primary color;
a display device to visually present a content using light beams of the light source; and
a spectrum processing circuit to:
filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value an effect caused by[[of]] the deficiency of the first primary color on the color appearance, and wherein compensating for the effect caused by[[of]] the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and 
provide, to the display device, the visual presentation of the content with the second spectrum of the light source.

12. (Currently amended) A method comprising:
providing a light source that is deficient of a first primary color to a display device;
receiving, by a spectrum processing circuit, a content to be visually presented on the display device using light beams of the light source;
filtering, by the spectrum processing circuit in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device substantially an effect caused by[[of]] the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by[[of]] the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and
providing, to the display device, the visual presentation of the content with the second spectrum of the light source.




Allowable Subject Matter

Claims 1-9, 11-18, and 21 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

a spectrum processing circuit to:
filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for the effect of the deficiency of the first primary color on the color appearance, and wherein compensating for the effect of the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and 
provide, to the display device, the visual presentation of the content with the second spectrum of the light source.

Wherein:



Herf et al. (US PGPUB No. 10255880 B1) teaches performing changes of brightness further corresponding to overall color temperature changes in relation with measurements of a user’s eye. However, Herf et al. fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and provide, to the display device, the visual presentation of the content with the second spectrum of the light source.
Oh et al. (US Patent No. 10595095 B2) teaches changing the brightness and/or color temperature setting and compensating for changes in relation with eye sensitivity. 
Choe (US PGPUB No. 10049615 B2) teaches image compensation of primary colors, wherein color values are changed in a manner that prevents a user from recognizing said changes in relation with the sensitive of the user’s eye. However, Choe fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated 
Wu (US PGPUB No. 10019925 B2) teaches color saturation compensation according to a user’s eye color sensibility information, an original color of an image, an optimal screen brightness, and a screen brightness. Moreover, Wu teaches a spectrum processing circuit to: modify a first spectrum of the light source that is deficient of the first primary color. However, Wu fails to disclose the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary color on the 
Liu et al. (US PGPUB No. 20160240152 A1) teaches the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance. However, Liu et al. fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary 
Mahowald et al. (US Patent No. 8860653 B2) teaches light compensation associated with color adjustment (i.e. decreasing blue components) and color space shifting in relation with a color range of a user’s eye. However, Mahowald et al. fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and provide, to the display device, the visual presentation of the content with the second spectrum of the light source.
Kim et al. (US Patent No. 9318075 B2) teaches color compensation between color spaces in relation with screen luminance and eye perception. However, Kim et al. fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and provide, to the display device, the visual presentation of the content with the second spectrum of the light source.
Chiu et al. (US Patent No. 7724949 B2) teaches color compensation between color spaces through filtering (i.e. matrix operations). However, Chiu et al. fails to disclose wherein compensating for an effect caused by the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and 
Gally et al. (US PGPUB No. 20060067633 A1) teaches filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum to compensate for the deficiency of the first primary color in the light source. However, Gally et al. fails to disclose a spectrum processing circuit to: filter, in view of a first spectrum of the light source that is deficient of the first primary color, the first spectrum to convert the first spectrum into a second spectrum to compensate for the deficiency of the first primary color in the light source, wherein the second spectrum defines a substantially identical hue value and a substantially identical saturation value as those associated with the first spectrum, wherein the content when presented on the display device with the second spectrum of the light source substantially preserves color appearance of the visual presentation rendered on the display device by compensating for an effect caused by the deficiency of the first primary color on the color appearance Application No. 16/807,387-4- Docket No. ZL0006-0001-US-CON1, and wherein compensating for the effect caused by the deficiency of the first primary color on the color appearance comprises taking into account a spectral sensitivity profile associated with retina cells, an emission spectrum associated with a pixel, and a spectral transmittance function corresponding to the color of the primary light; and provide, to the display device, the visual presentation of the content with the second spectrum of the light source.
As a result of the limitations of independent claims 1 and 12 as well as dependent claims 2-9, 11, 13-18, and 21 are also considered as being distinguished from the closest known prior art alone or reasonable combination.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616